DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 12/22/2021 is acknowledged.

Claims 9-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-VI, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 7 recites the broad recitation a weight average molecular weight from 104 to 106, and the claim also recites a weight average molecular weight with a range from 103 to 104 which is the narrower statement of the range/limitation. Such ranges are non-overlapping making the claim unclear, vague and indefinite.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	The claims are further considered indefinite because not only is the span/difference between the upper and lower limits not the same order of magnitude different (i.e. 104-103=10 vs. 106-104=100) but also because it is unclear how the same resin can have a weight average molecular weight distribution that is simultaneously in one range and the other.  
If Applicant means that there is a bimodal/polydisperse molecular weight distribution that excludes the molecular weight distributions from the claimed subject matter, then that needs to be expressly recited in the claimed subject matter where there is proper support in the specification for such an amendment.
	For the purposes of compact prosecution, a weight average molecular weight distribution that is within either range will be interpreted as satisfying the broadest reasonable interpretation of the claimed subject matter.

Claim Rejections - 35 USC § 102 / Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Yoshino (US 2015/0077481) or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshino (US 2015/0077481).

Regarding claim 1, Yoshino discloses (see [0047]) an oligomer/resin made from UV-2000B and therefore has all of the inherent properties of that material as disclosed in the instant specification (see [0020]).
Regarding limitations recited in claim 1 which are directed to specific properties of UV-2000B resin recited in said claim (see lines 3-9: “wherein a ratio S3/S30 of the active-…”), it is noted that once a resin is disclosed to comprise a material selected from the group consisting of UV-2000B with the recited mass % concentration (see instant specification [0020]), and therefore is substantially the same as the resin of claim 1 it will, inherently, display recited properties.  See MPEP 2112.01 sections (I) through (III).
The examiner notes that the curable resin has a similar composition as claimed by applicant, (i.e. comprising UV-2000B in accordance with Applicant’s specification [0020]) which 
In addition, in the alternative, the presently claimed properties would obviously have been present once the UV-2000B product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

Regarding claim 2, regarding limitations recited in claim 2 which are directed to specific properties of UV-2000B resin recited in said claim (see lines 2-9: “wherein a G-value of the …”), it is noted that once a resin is disclosed to comprise a material selected from the group consisting of UV-2000B with the recited mass % concentration (see instant specification [0020]), and therefore is substantially the same as the resin of claim 2 it will, inherently, display recited properties.  See MPEP 2112.01 sections (I) through (III).
The examiner notes that the curable resin has a similar composition as claimed by applicant, (i.e. comprising UV-2000B in accordance with Applicant’s specification) which would result in the claimed property (“wherein a G-value …”, see claim 2 lines 2-8). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 
In addition, in the alternative, the presently claimed properties would obviously have been present once the UV-2000B product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

Regarding claim 3, Examiner has interpreted that the active-energy-ray-curable compound in light of the specification as a curing enhancer/initiator.  Yoshino discloses a photo-polymerization initiator ([0051]-[0053]) which satisfies the broadest reasonable interpretation of an active-energy-ray-curable compound in light of the specification.  While examples of such compounds are given in the specification, no hard and fast rules/Markush groupings are given 
Examiner recommends amendment of the particular structures associated with the active-energy-ray-curable compound that are the core inventive concept to overcome the generic recitation of a curing initiator as disclosed by Yoshino.

Regarding claim 5, Yoshino discloses: wherein an amount of the resin is 0.5-30.0 wt. % (see [0046] which discloses that when the monomer is polyfunctional that the monomer should be between 1-10 wt. % of the composition – this satisfies the broadest reasonably interpretation of an amount of the resin).  
See MPEP 2144.05 regarding the anticipation vs. obviousness of similar and overlapping ranges, amounts, and proportions.  Because the Yoshino reference discloses a narrower range than the claimed range, that disclosure can anticipate the entire claimed range (“the species anticipates the genus” applies).

Regarding claim 6, Yoshino discloses: wherein the resin is two or more kinds of resins (interpreted as two resins with different molecular structures – see [0021] which discloses that Yoshino is compatible with using multiple resins and even teaches the desirability of such compositions even though motivation is not required to anticipate the claimed subject matter).

 Regarding claim 7, Yoshino discloses: wherein the weight average molecular weight of the urethane oligomer is more preferably within 10000-13000 (see [0048] – this anticipates the higher of the two claimed, non-overlapping ranges because it is a narrower range than the recited range; this is therefore interpreted as anticipating the broadest reasonable interpretation of a mono-modal polydisperse resin with the claimed molecular weight distribution – see MPEP .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (US 2015/0077481) and further in view of Wakizaka (US 2007/0243370).

Regarding claim 4, Yoshino does not disclose: further including a cross-linking agent.
In the same field of endeavor of UB-2000B resins as Yoshino (see title, abs, [0159]), Wakizaka discloses: use of a cross-linking agent (see [0422]).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the cross-linking agent of Wakizaka and the UV-2000B resin of Yoshino to arrive at the claimed resin/monomer/polymer before the effective filing date because doing so had the benefit that it allowed for the improved physical strength of the cured composition, which was desirable in Yoshino.

Regarding claim 8, Yoshino does not disclose: wherein at least one selected from the two or more kinds of resins has a benzene structure unit.
In the same field of endeavor of UB-2000B resins as Yoshino (see title, abs, [0159]), Wakizaka discloses a benzene-derivative containing group (see [0091]).
To add the benzene-based copolymer of Wakizaka to the resin composition of Yoshino had the benefit that it improved the hydrophobicity of the resin composition (see [0091]), which was desirable in Yoshino.
The combination Yoshino/Wakizaka does not disclose: wherein an amount of the resin having the benzene structure unit is 25—75 wt. % a total amount of the resins.
Regarding claim 8 the combination Yoshino/Wakizaka discloses all of the claim limitations as set forth above, but the reference does not explicitly disclose the benzene-based monomer mass fraction relative to the other monomers in the mixture.  One of ordinary skill in the art would have necessarily included a benzene-based monomer in the resin mixture of combination Yoshino/Wakizaka. 
As such, without showing unexpected results, the claimed coating mass fraction ratio cannot be considered critical.  
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the mass fraction of benzene-based monomer in the composition of Yoshino/Wakizaka to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
The determination of optimum or workable ranges of the benzene-based monomer mass fraction to achieve desired coating hydrophobicity would have been characterized by routine experimentation. See MPEP 2144.05(II)(B) regarding the routine optimization of mass fractions/concentrations of present ingredients by one of ordinary skill in the art before the effective filing date. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(I)(A).  
Although Yoshino in view of Wakizaka does not explicitly teach the mass fraction of the benzene-based monomer between 25-75 wt. %, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to have incorporated a mass fraction 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the benzene-based monomer of Wakizaka with the resin composition UV-2000B of Yoshino to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved/tuned hydrophobicity of the cured resin film and was the result of routine experimentation and the optimization of a result-effective variable to one of ordinary skill in the art before the effective filing date, which was desirable in Yoshino.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/GUY F MONGELLI/Patent Examiner, Art Unit 1743